ORDER

Lockheed Martin Federal Health Insurance, Inc. having paid the initial filing fee in appeal no. 2008-5072; and the order of dismissal having been issued in error in appeal no. 2008-5073,
Upon consideration thereof,
IT IS ORDERED THAT:
*341(1) The court’s May 30, 2008, — Fed.Appx. -, 2008 WL 5638367, order of dismissal and the mandate be, and the same hereby are vacated and recalled, and the notices of appeal are reinstated.
(2) Lockheed Martin Federal Health Insurance, Inc. and the United States’ initial briefs are due on or before June 30, 2008.